Citation Nr: 1806420	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-21 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for migraine headaches, rated 30 percent disabling.

2.  Entitlement to an increased rating for mood disorder and an anxiety disorder, rated 70 percent disabling. 

3.  Entitlement to an increased rating for a low back disability, rated 20 percent disabling.  

4.  Entitlement to an increased rating for a right foot plantar fasciitis and flat foot deformity, rated 10 percent disabling. 

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO by a June 2013 decision granted an increased rating for psychiatric disability to 70 percent effective May 13, 2010.  

Other issues on appeal at the RO have not yet been certified to the Board for review, and will be the subject of a later Board decision, if necessary.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in November 2016.  A transcript of the hearing is of record.  

The issue of entitlement to an increased rating for the low back disability is addressed in the REMAND portion of the decision below and is REMANDED       to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to the promulgation of a decision by the Board, at a hearing before the Board, the Veteran and his authorized representative expressed the Veteran's    desire to withdraw his appeal with respect to the claims for service connection       for hemorrhoids and a sleep disorder.

2. Throughout the appeal, the Veteran's migraine headaches were manifested by    no worse than characteristic prostrating attacks occurring on average once a month.  During the course of appeal they have not been manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3. Throughout the appeal, the Veteran's mood and anxiety disorder have not been manifested by total occupational and social impairment.

4. After being afforded appropriate notice of examination, in July 2015 the Veteran failed, without good cause, to allow himself to be examined for his right foot disability.  That examination was necessary to decide his claim of entitlement to      a higher rating for right foot disability. 

5. There is no probative evidence showing a diagnosis of fibromyalgia at any time during the claim period. 

6. There is no probative evidence showing a diagnosis of irritable bowel syndrome (IBS) at any time during the claim period.

7. There is no probative evidence showing hypertension in service or for many years thereafter, or showing the condition is related to service or service-connected disability.  

8. There is no probative evidence showing a neck/cervical spine disability in service or for many years thereafter, or showing the condition is related to service or service-connected disability.   


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to service connection for hemorrhoids. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to service connection for a sleep disorder.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 6100 (2017).

4. The criteria for a rating in excess of 70 percent for mood disorder and anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9434 (2017).

5. The claim for entitlement to a rating in excess of 10 percent for the right foot disability is denied as a matter of law based on the Veteran's failure to report for       a VA examination.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.655(b) (2017).

6. The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

7. The criteria for service connection for irritable bowel syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

8. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

9. The criteria for service connection for a neck/cervical spine disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done   on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

At his hearing before the undersigned in November 2016, the Veteran and             his authorized representative informed that they wished to withdraw the     Veteran's appealed issues of entitlement to service connection for hemorrhoids   and entitlement to service connection for a sleep disorder.  As such, no allegation of error of fact or law remains before the Board for consideration with respect         to those issues. Accordingly, the Veteran has withdrawn his claims for service connection for hemorrhoids and for service connection for a sleep disorder, and they are dismissed.  




II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant,        38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for 
separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Migraine Headaches 

The Veteran's service-connected migraine headaches are rated under Diagnostic   Code 8100, which is specifically for that disorder.  Under Diagnostic Code 8100, a   30 percent evaluation is warranted for characteristic prostrating attacks occurring on     an average once a month over the last several months.  A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 50 percent evaluation is    the maximum available schedular evaluation for headaches.

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Veteran essentially contends that the severity of his migraine headaches warrants a higher initial disability rating than the 30 percent assigned. 

At an October 2010 VA examination to address the Veteran's migraine headaches,    the Veteran reported progressively worsening headaches despite fair response to treatment which included daily medication. He endorsed weekly migraine headaches, while reporting that less than half of these were prostrating.  He informed that the headaches lasted hours.  An MRI brain scan was within normal limits. The Veteran also reported that he had headaches which occurred three to four times per week and which caused decreased concentration and pain, with effects lasting one to two hours.  He denied other migraine-related symptoms such as auditory or visual disturbance, 
but reported losing two weeks of work in the past twelve months due to headaches.  The examiner diagnosed migraine headaches, and adjusted the Veteran's medication in an effort to control the headaches.  

At a VA examination in January 2016 to address his migraine headaches, the Veteran reported that he has headaches four to five days per week which are          all over his head, last for hours, and are throbbing. The examiner noted that the Veteran took medication for his headaches, and that he was seen in the emergency room, though he had not been admitted to the hospital for the condition in the last 12 months. The Veteran also endorsed nausea, sensitivity to light, sensitivity to sound, and changes in vision.  He reported having prostrating headaches once monthly, though he denied having very prostrating or prolonged attacks which     were productive of economic inadaptability.  The examining physician noted         the Veteran's reported headaches and assessed that they did impact his work functioning because, as reported, they were severe and occurred four to five        days per week.  

Upon review of the record, the Board finds the evidence reflects headaches that more nearly approximate the criteria for a 30 percent rating.  The criteria for the highest rating - very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability - are not shown by medical findings or the Veteran's contentions over the claim period.  Rather, the Veteran's complaints have focused    on less severe but more frequent headaches and their impact on his daily activities, without reporting that they render him incapacitated or incapable of productive activity.  The Veteran has also not reported that his migraines have resulted in a  status approximating economic inadaptability. To the contrary, at his hearing he testified to adaptations afforded him at work to improve his functioning despite his headaches, including better lighting. 

At no time during the claim period is it reported that the Veteran suffered from an equivalence to severe economic inadaptability as a result of his migraine headaches.  Hence, the weight of the evidence is against an increased evaluation for migraine headaches at any time during the course of the claim.

	Mood and Anxiety Disorder

The Veteran's service-connected mood and anxiety disorder is evaluated as 70 percent disabling under the criteria set forth in the General Rating Formula for Rating Mental Disorders (General Rating Formula).  Pursuant to the General Rating Formula a        70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting          the ability to function independently, appropriately, or effectively; impaired     impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434.

A maximum 100 percent rating is warranted when there is total occupational        and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). Effective August 4, 2014, VA amended the regulations 
regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5). See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099. Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned. Thus, the Board will consider the GAF scores of record in evaluating the Veteran's occupational and social functioning. However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned. The percentage evaluation is based on all of the evidence        that bears on occupational and social impairment. 38 C.F.R. § 4.126(a) (2017). 

A GAF score between 51 and 60 indicates (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational,      or school functioning (e.g., few friends, conflicts with peers or co-workers). A   GAF score between 41 and 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable   to keep a job). A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant)   or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation). See DSM-IV.

Upon review of the record, the Board finds that a rating in excess of 70 percent is not warranted during the course of the claim.  

The August 2010 examination noted the Veteran was fully oriented, had mildly impaired recent and immediate memory and had fair impulse control. It was noted that the Veteran was employed full time as a hospital ward clerk. The examiner noted the Veteran did not have inappropriate behavior, homicidal thoughts, or episodes of violence, and was able to maintain minimal personal hygiene. Although the Veteran reported episodic suicidal ideation, such was without gestures, impulses, wishes or intent. A GAF score of 52 was assigned, reflecting   the examiner's conclusion that the Veteran's symptoms resulted in moderate impairment of functioning.

Similarly, VA examination from May 2013 noted a GAF score of 51, indicating moderate symptoms. The examiner further noted the Veteran's psychiatric disability 
resulted in occupational and social impairment with reduced reliability and productivity, rather than deficiencies in most areas or total occupational and social impairment. This examination also noted the Veteran had some close friends and denied active suicidal ideation.  He did not have inappropriate behavior, persistent delusions or hallucinations, nor was he considered to be in persistent danger of hurting himself or others. Although the examiner marked off that the Veteran had intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, the basis for such     is not addressed, and such finding appears inconsistent with the GAF score assigned,     as well as the examiner's conclusion that the Veteran's symptoms result in reduced reliability and productivity, rather than deficiencies in most areas or total impairment. Moreover, he was noted to be working full time, liked his job, was married, and had some close friends.  Moreover, VA treatment records do not suggest the Veteran has problems maintaining proper hygiene.

An August 2013 letter from the Veteran's treating psychologist noted the Veteran was of stable mental health and able to discuss all topics related to treatment in a logical and reasonable manner. The psychologist stated the Veteran is competent to make decisions regarding his medical and psychological treatment because he fully understands the consequences of his actions.  The examiner noted the Veteran is able to manage his personal affairs and be capable of making competent decisions regarding his finances.  

VA treatment records likewise do not reflect symptomatology consistent with a total rating.  For example, a September 2014 note indicated the Veteran worked full time and likes his job. An October 2017 VA treatment note indicated the Veteran worked at the VA Medical Center.  A December 2017 treatment note indicated the Veteran denied suicidal and homicidal ideation and stated he had a lot to live for.  Judgement and insight were intact.  His grooming was good and he was calm, cooperative, pleasant, polite and easily engaged, with normal speech.

In sum, the overall symptom picture does not support a finding of total occupational and social impairment. In this regard, the Veteran has been employed full time   during the course of the appeal and indicates he likes his job.  Moreover, total     social impairment is not shown as he is married and indicated he has some close friends.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. at 118. In this case, the Board finds that the Veteran's symptomatology is adequately addressed by the 70 percent evaluation assigned, and that his psychiatric disability picture does not reflect total occupational and social impairment. Accordingly, the claim for an increased rating is denied.

      Right Foot Disability 

The Veteran contends, in effect, that his right foot plantar fasciitis and flat foot deformity warrant a higher rating than the 10 percent assigned.  

VA regulations provide that when a claimant fails to report for a necessary medical examination in conjunction with a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  

The Veteran was previously scheduled for an examination of the feet in August 2010, to which he failed to report.  A September 2010 VA examination focused     on the left foot for a service connection claim, not the right foot for an increased rating claim.  He was afforded a VA examination of the right ankle in July 2011, and another VA examination in September 2012, which also focused on the right ankle.
 
The Veteran was again scheduled for an examination in June 2015 for his right    foot, which he cancelled and rescheduled in July 2015.  He was then afforded appropriate notice but refused to undergo examination of his right foot for the      July 2015 examination.  He has provided no good cause for failing to undergo examination of his right foot.  Under such circumstances, the remedy as dictated   by applicable regulation, based on failure to report for examination without good cause shown, is to deny the Veteran's claim for increased rating. 38 C.F.R. § 3.655 (2017). Therefore, his claim of entitlement to a higher rating for right foot plantar fasciitis and flat foot deformity must be denied.

B.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.        Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.         § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, where a veteran served continuously for 90 days or more during a   period of war, or during peacetime service after December 31, 1946, and arthritis   or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In determining the weight to be assigned to evidence, credibility can be affected    by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

      Fibromyalgia and Irritable Bowel Syndrome (IBS)

At his November 2016 hearing the Veteran asserted that he began having IBS symptoms in service, and alternatively asserted that his IBS was associated with medications taken for physical pain due to his service-connected disorders affecting his joints.  He also then asserted that he had fibromyalgia which he attributed to medications taken for service-connected disabilities.  

The Veteran was afforded VA examinations in May 2013 addressing claimed fibromyalgia and IBS.  The examiner reviewed the record and noted that the Veteran's medical records did not reflect an established diagnosis of fibromyalgia.  His examination of the Veteran also did not reveal the "typical trigger points             of fibromyalgia." On these bases the examiner concluded that a diagnosis of fibromyalgia was not established.  

Similarly, the May 2013 examiner noted that medical records did not reflect an established diagnosis of IBS.  At the examination the Veteran reported having occasional constipation but not diarrhea.  The examiner concluded that a diagnosis of IBS was also not established based on the Veteran's history and medical profile.  Subsequent medical records up to the present also do not establish a diagnosis of either fibromyalgia or IBS.  

While the Veteran believes that he has fibromyalgia and IBS, as a lay person, he      has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, diagnoses of fibromyalgia and IBS are matters not capable of lay observation, and require medical expertise to determine. Accordingly, the Veteran's own opinion 
regarding the presence of these claimed disabilities is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability   for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the record does not reflect a current disability for either fibromyalgia or IBS at any time during the claim period.  Thus, because the current disability criterion is not met for either fibromyalgia or IBS, service connection for these disorders must be denied.    


      Hypertension

The Veteran contends, in effect, that his hypertension is secondary to his low       back disability.  

At the hearing the Veteran conceded that he was not diagnosed or treated for hypertension in service, reporting that he was first placed on antihypertensive medication in his late 20s or early 30s.  The record does not otherwise present evidence supporting hypertension in service or within the first post-service year.  Hence, without any such supporting evidence, service connection for hypertension based on incurrence in service or on a first-year-post-service presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The only basis to be further addressed is as secondary to service-connected disability. At his November 2016 hearing the Veteran testified that a physician   told him his hypertension was related to his low back pain.  However, he has not submitted any such medical opinion, and the May 2013 VA examiner opined that    it was not at least as likely as not that the Veteran's low back disability caused or aggravated his hypertension.  Moreover, there is no medical evidence of record indicating the Veteran's hypertension is caused or aggravated by any service-connected disability.  

While the Veteran asserted that a physician had told him that hypertension           was related to low back pain, as noted above, no such opinion was submitted.      The Court has held that "the connection between what a physician said and           the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

While the Veteran believes that his current hypertension is related to a service-connected condition, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's own opinion regarding a link between hypertension and service-connected disability is not competent medical evidence.  

In the absence of a medical opinion linking a service-connected disability and the Veteran's hypertension, the preponderance of the evidence is against the claim, and service connection must be denied. 

      Neck Disability

The Veteran contends in essence that he has a neck disability due to injury in service or as secondary to his service-connected low back disability.  At his    hearing the Veteran testified that he injured his neck in service at the same 
time he injured his back, explaining that his neck hit first, then his back in an          in-service incident.  However, service records reflect no injury to the neck. A service examination in March 1994 notes a history of back injury when the    Veteran fell off a 5-ton truck, with reported recurrent pain since that time,      without mention of the neck.  

As an initial matter, the Board notes that the Veteran has a currently diagnosed cervical spine disability.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related    to service or to service-connected low back disability. 

In July 1994, shortly following service separation, the Veteran submitted a back disability claim but not a neck disability claim.  Upon VA examination in May 1995 the Veteran had reported falling from a truck in service and injuring his back, again not mentioning the neck.  May 1995 X-rays showed minor degenerative changes at L5-S1.  The RO granted service connection for low back strain in an April 1996 rating decision.  

Service treatment records are negative for complaints or findings of a neck disability, and separation examination was negative. Nor were complaints of      neck pain noted on the corresponding report of medical history. There is no      record of a claim for a neck disability for years following service, and upon VA examinations in May 1995, in furtherance of the Veteran's original claims, there      is also no mention of a neck or cervical spine symptoms.  

VA treatment and examination records in years immediately following service reflect treatment for a low back condition and right ankle conditions, but do not reflect complaints or findings of a neck/cervical spine condition.  

More recent VA and private treatment records reflect some cervical spine issues with no mention of such being of service origin.  

A May 2000 VA ambulatory treatment note addressed multiple issues including reported right shoulder, mid-back, and neck pain following changing a tire at work.  There was pain along the scapula and right trapezius muscle spasm but no vertebral body tenderness and full range of motion of the neck.  No cervical condition was identified.  

At a July 2000 VA examination addressing the Veteran's spine, the Veteran reported injuring his back in service in 1991 when a radio tower fell on a truck       he was in during a typhoon in Okinawa, Japan, and he was thrown from the truck onto his back, sustaining scrapes to his back.  He reported having back pain since that time, but did not mention injuring his neck or any history of neck pain.  At a different VA examination just three days later in July 2000, the Veteran reported injuring his back in service when he slipped during heavy rain and fell backwards, injuring his lower back.  He again did not mention any history of injuring his neck, or any neck difficulty currently.  

Private treatment records reflect treatment in 2001 for complained-of chronic low back and neck pain.  May 2001 cervical spine x-rays were normal and May 2001 MRIs were negative, revealing no significant canal or foraminal narrowing. A May 2001 treatment record addresses the Veteran's pain in the neck, upper back, and lower back as well as bilateral shoulder weakness.  The Veteran then reported a history of injuring his back when he fell off a truck in service, but did not indicate that he injured his neck in the same fall.

At a September 2004 VA examination addressing the Veteran's spine, the Veteran reported injuring himself in service in 1992 when getting off a truck, stepping on his poncho, and falling back hitting his back on a part of the truck. The examination report only addresses the Veteran's complaint of localized pain in the lower back, and does not reflect any complaint of injury to the neck.  The examiner assessed mechanical lower back pain.  

May 2008 VA x-rays of the cervical spine were read as showing "minimal" or "mild" degenerative changes.  A December 2008 VA treatment evaluation found limited cervical range of motion and assessed cervicalgia with muscle spasm likely secondary to cervical spondylosis.  A January 2009 physical therapy consultation noted the Veteran's report of radiating neck and arm pain as well as headaches present "for years" though worse in the past two to three years.  

More recently, the Veteran changed his narrative of injury in service somewhat,      in furtherance of assertions of a cognitive disorder of service origin. A December 2014 VA speech pathology consultation notes the Veteran's assertion of a history  of loss of consciousness in service in 1990 to 1991 when he slipped and hit his head, receiving no treatment then other than for a scrape on his neck. He then addressed cognitive difficulties experienced for the past four to five years.  

Thus, while the Veteran now asserts he suffered a neck injury in service, the Board finds such assertion is not persuasive.  In this regard, there were no complaints concerning a neck injury in service or for many years thereafter. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, in his many reports concerning the origins of his back injury to treatment providers in the years following service, he did not mention injuring his neck as well.  Indeed, he did not claim a neck condition on his initial claim, nor report neck complaints on his VA general medical examination in 1995.  Thus, the current assertion of injuring his neck in service, being made in furtherance of his compensation claim, is simply    not credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the 
lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza, 7 Vet. App. at 511, 512.  

In sum, there is no competent, credible and probative evidence showing that the Veteran suffered a neck injury in service.  Moreover, while treatment records since approximately 2000 have reflected pain complaints of multiple parts including the neck, with some increasing objective cervical spine findings, there is no medical opinion suggesting the Veteran's neck disability is of service origin.  

Although the Veteran also claims service connection for cervical spine disability    as secondary to service-connected lumbar spine disability, the record presents no medical evidence to support such causation or aggravation, and the May 2013 VA examiner opined that it was not at least as likely as not that the Veteran's low back disability caused or aggravated his neck/cervical spine condition.  

While the Veteran believes that his neck disability is related to service or service-connected low back disability, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d at 1376-77. In this regard, the diagnosis and etiology of cervical spine disabilities are matters not capable of lay observation, and require medical expertise to determine. Accordingly, his opinion as to the diagnosis or etiology of his      cervical spine disability is not competent medical evidence.  

In sum, there is no competent, credible and probative evidence of a neck disability in service or arthritis or for many years thereafter. Moreover, there is no competent and probative medical opinion even suggesting the Veteran's neck/cervical spine disability is related to serviced or caused or aggravated by his service-connected low back disability.  Accordingly, the preponderance of the evidenced is against    the claim and service connection must be denied. 

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine. However, as        the preponderance of the evidence is against the Veteran's claims decided herein, that doctrine is not applicable to the Board's decision. See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal of the claim for service connection for hemorrhoids is dismissed. 

The appeal of the claim of for service connection for a sleep disorder is dismissed.

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches is denied.  

Entitlement to a disability rating in excess of 70 percent for mood disorder and anxiety disorder is denied

Entitlement to a disability rating in excess of 10 percent for plantar fasciitis and    flat foot deformity is denied.  

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for irritable bowel syndrome is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a neck disability is denied. 


REMAND

Regrettably, additional development is required for the low back claim. 

The claims file contains records from the Florida Orthopaedic Institute regarding treatment for the Veteran's low back disorder and other orthopedic conditions.  These records reflect treatment when the Veteran was symptomatic, as well as for surgery on his low back.  The Veteran has not had a recent VA examination of his back since such surgery, and one should be afforded to him.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available updated VA treatment records dating since August 2017.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for    his low back disability.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file. If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA back examination to address the nature and severity of his service-connected low back disability. The Veteran is a VA medical center employee.  The claims file should be reviewed in connection with the examination. All tests and studies deemed necessary should be conducted. All pertinent symptomatology and findings must be reported in detail.  

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the    low back claim. If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


